Detailed Action
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12, directed to an agitator) in the reply filed on 3 February 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 7, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes ‘052).

Regarding Claim 1, Walls teaches an agitator (figure 1: z – shaped blades 30a and 30b) for being disposed in a container (figure 1: cylindrical main body 14) and rotated to agitate a fluid in the container (abstract), the agitator comprising: a shaft (figure 1: shaft 26) for being supported relative to the container (figure 1: shaft 26 is supported relative to main body 14), and an impeller (figure 1: z – shaped blades 30a and 30b) having an impeller body (figure 1: z – shaped blades 30a and 30b) comprising: a hub portion comprising a recess aligned along a longitudinal axis (figure 1: junction 46 is a recess for shaft 26 aligned along the shaft’s longitudinal axis), and a plurality of blades extending radially outwardly from the longitudinal axis of the hub portion (figure 1: z – shaped blades 30a and 30b extend out radially from the longitudinal axis of junction 46), wherein the impeller body comprises a single molded article of a polymer material having unitary construction (C3 L56 – 60); and a metal shaft for supporting the impeller relative to the container (figure 1: shaft 26 supports z – shaped blades 30a and 30b relative to main body 14 & C3 L17 – 18: “The shaft may be made of metal …”), the metal shaft extending in an axial direction and comprising a lower end that is disposed in the recess of the hub (figure 1: shaft 26’s lower end extends into recess of junction 46).
Walls is silent on the hub’s recess having an open end and one or more walls that extend along the longitudinal axis and define an interior volume, and the metal shaft is surrounded by the recess of the hub, wherein a cross sectional shape of the lower end of the metal shaft as viewed along the axial direction corresponds to a cross-sectional shape of the recess as viewed along the longitudinal axis, and the lower end of the metal shaft is retained in the recess by contact with the one or more walls of the recess, and the contact precludes axial removal from the impeller.
Dedoes ‘052 teaches the hub’s recess having an open end and one or more walls that extend along the longitudinal axis and define an interior volume (figure 2: hub portion of stirrer 33 has at least one open [upper] end, walls, and the walls define an interior volume), and the metal shaft (Walls is relied upon for teaching metal shaft) is surrounded by the recess of the hub (figure 2: hub portion of stirrer 33’s recess surrounds shaft 32), wherein a cross sectional shape of the lower end of the metal shaft as viewed along the axial direction corresponds to a cross-sectional shape of the recess as viewed along the longitudinal axis (figures 2 & 3: hub portion of stirrer 33’s circular cross section matches the circular cross section of shaft 32), and the lower end of the metal shaft is retained in the recess by contact with the one or more walls of the recess (figure 2: hub portion of stirrer 33’s recess surrounds shaft 32), and the contact precludes axial removal from the impeller (C3 L14 – 17: “spot welding”).
Walls and Dedoes ‘052 are analogous in the field of single shafted rotating agitators with mixing coming from above, operating in containers of paint. It would have been obvious to one skilled in the art before the effective filing date to modify the attachment mechanism of Walls with the spot-welding of a stirrer to a shaft of Dedoes ‘052 in order to improve the integrity of the mixing apparatus.

Regarding Claim 3, Walls teaches the agitator of claim 1 (figure 1: blades 30a and 30b), wherein the plurality of blades (figure 1: blades 30a and 30b) includes a pair of opposed blades extending outwardly from the longitudinal axis of the central hub in opposite directions (figure 1: blades 30a and 30b extend outwardly from the central hub [junction 46] in near 180ᵒ opposite directions). 

Regarding Claim 4, Walls teaches the agitator of claim 1 (figure 1: blades 30a and 30b), wherein each of the blades (figure 1: blades 30a and 30b) extends along a lateral blade axis outwardly from the hub portion (figure 1: blades 30a and 30b extend laterally radially outward from junction 46) to a distal end (figure 1: outer edges 54a,b and flared segments 58a,b are considered the distal ends), wherein each of the blades includes a transversely-extending rib at the respective distal end extending in a direction transverse the lateral blade axis and transverse the longitudinal axis (figure 1: flared segments 58a,b are considered ribs and a reading on extending in directions transverse to both the lateral and longitudinal axes).  

Regarding Claim 5, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein each of the blades (figure 1: blades 30a and 30b) includes an upper longitudinal edge (figure 1: top transverse members 40a,b) opposite a lower longitudinal edge (figure 1: bottom transverse members 42a,b).
Walls is silent on wherein a laterally - extending rib that extends along the upper longitudinal edge.  
Dedoes ‘052 teaches on a laterally - extending rib (figures 1 & 2: top edge portions 36 and 41 are considered a reading on the laterally – extending ribs) that extends along the upper longitudinal edge (figures 1 & 2: the ribs [top edge portions 36 and 41] extend laterally along the upper longitudinal edge [the crease at the mating line between top edge portions 36 and 41 and stirrer blades 34 and 35 is considered a reading on upper longitudinal edge]).
It would have been obvious to one skilled in the art before the effective filing date to modify the upper longitudinal edges of the blades of Walls with laterally - extending ribs that extends along the upper longitudinal edge of Dedoes ‘052 in order to direct fluid downward and thus produce more efficient agitation or turbulence (Dedoes ‘052 Col 3 Lines 26 – 28) along with the rest of the impeller body.

Regarding Claim 6, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein the plurality of blades (figure 1: blades 30a and 30b) extend from the hub portion absent the need for welds or fasteners (C3 L56 – 60: junction 46 and blades 30a,b are formed as one piece).

Regarding Claim 7, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein the impeller body (figure 1: blades 30a and 30b) is formed as a single piece without the need for subsequent attachment of the plurality of blades to the hub portion (C3 L56 – 60 & figure 1: junction 46 is single piece formed with blades 30a and 30b).

Regarding Claim 12, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein the plurality of blades (figure 1: blades 30a and 30b) of the impeller body (figure 1: blades 30a and 30b) are formed in a manner that the blades are integral with the hub portion (figure 1: junction 46) at the formation of the blades (C3 L56 – 60 & figure 1: junction 46 is single piece formed with blades 30a and 30b).

Regarding Claim 24, modified Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein Dedoes ‘052 further teaches the contact of the metal shaft (Walls is relied upon for the teaching of metal shaft) with the one or more walls of the recess is from shrinkage of the recess on the lower end of the shaft upon cooling of the molded impeller with the lower end of the metal shaft disposed in the recess (intended use: apparatus claims regard what an invention is and not how it’s made & figure 1: stirrer 33 has a recess with circular walls for connection to the lower end of circular shaft 32).

Claim 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes ‘052) in further view of Bielozer (U.S. Patent No. 7,318,668 B2 hereinafter Bielozer).

Regarding Claim 2, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on wherein the hub portion includes an axially extending bottom recess for receiving a support post of a bottom wall of the container.  
Bielozer teaches wherein the hub portion (see annotated figure 1 below) includes an axially extending bottom recess (figure 1: sleeve 44) for receiving a support post of a bottom wall of the container (figure 1: sleeve 44 receives pivot pin 36 of bottom wall 24).
Walls and Bielozer are analogous in the field of single shafted rotating agitators with mixing coming from above, for mixing paint. It would have been obvious to one skilled in the art before the effective filing date to modify the hub portion of Walls with the hub portion includes an axially extending bottom recess for receiving a support post of a bottom wall of the container of Bielozer in order to rotatably attach the shaft to the bottom wall (Bielozer C3 L45 – 47).


    PNG
    media_image1.png
    653
    1547
    media_image1.png
    Greyscale


Regarding Claim 10, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on the agitator is sized for being disposed in a container having an internal volume in the range of 10 gallons to 100 gallons. 
Bielozer teaches the agitator (figure 1: agitator 14) is sized for being disposed in a container (figure 1: drum 12) having an internal volume in the range of 10 gallons to 100 gallons (C3 L10 – 15: “fifty-five gallon capacity”).
It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical main body and z-shaped blades size with the agitator is sized for being disposed in a container having an internal volume in the range of 10 gallons to 100 gallons in order to mix more paint.

Regarding Claim 11, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on the agitator is sized for being disposed in a container having an internal volume in the range of 30 gallons to 60 gallons.
Bielozer teaches the agitator (figure 1: agitator 14) is sized for being disposed in a container (figure 1: drum 12) having an internal volume in the range of 30 gallons to 60 gallons (C3 L10 – 15: “fifty-five gallon capacity”).
It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical main body and z-shaped blades size with the agitator is sized for being disposed in a container having an internal volume in the range of 30 gallons to 60 gallons in order to mix more paint.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes ‘052) in further view of Jobling (U.S. Patent Publication No. 2017/0232408 A1 hereinafter Jobling).

Regarding Claim 9, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on wherein the polymer material includes nylon.
Jobling teaches the [impeller body is constructed of] polymer material including nylon ([0021] “the components of mixing tool 301 are fabricated from a heavy nylon”).
Walls and Jobling are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of liquids. It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the impeller body of Walls with the impeller body is constructed of polymer material including nylon of Jobling in order to afford the characteristics of flexibility and durability (Jobling [0021]).

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes ‘052) in further view of Vetter et al. (U.S. Patent No. 5,588,803 hereinafter Vetter).

Regarding Claim 21, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on wherein the hub further comprises: a support projection extending radially outwardly from the longitudinal hub axis; and an upper section extending from the support projection along the longitudinal hub axis, wherein the recess is included as part of the upper section.  
	Vetter teaches the hub (figure 2: domed hub 26) further comprises: a support projection extending radially outwardly from the longitudinal hub axis (see annotated image of figure 2 below); and an upper section extending from the support projection along the longitudinal hub axis (see annotated image of figure 2 below), wherein the recess is included as part of the upper section (see annotated image of figure 2 below). 
	Walls and Vetter are analogous in the field of impellers rotating on a central shaft, a central hub that connects the shaft to the blades, and the hub and blades being one singularly molded piece. It would have been obvious to one skilled in the art before the effective filing date to modify the junction of Walls with the hub further comprises: a support projection extending radially outwardly from the longitudinal hub axis; and an upper section extending from the support projection along the longitudinal hub axis, wherein the recess is included as part of the upper section in order to better secure the shaft to the z-shaped blades during operation. It would have been obvious to one skilled in the art before the effective filing date to modify the shaft insertion of Walls into the domed hub recess through the top rather than the bottom (Vetter figure 1: shaft 18 enters from the bottom) of Vetter in order to better secure the shaft to the z-shaped blades and still allow for rotational coupling to the bottom wall of modified Walls, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 22, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 21.
Walls is silent on wherein the upper section comprises ribs that extend outwardly to a periphery of the support projection of the hub.
Vetter teaches the upper section comprises ribs that extend outwardly to a periphery of the support projection of the hub (see annotated image of figure 2 below).
It would have been obvious to one skilled in the art before the effective filing date to modify the junction of Walls with the upper section comprises ribs that extend outwardly to a periphery of the support projection of the hub in order to better secure the shaft to the z-shaped blades during operation.

    PNG
    media_image2.png
    857
    816
    media_image2.png
    Greyscale



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes ‘052) in further view Ohi (U.S. Patent Publication No. 2010/0149904(A1) hereinafter Ohi).

Regarding Claim 23, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on the lower end of the metal shaft is retained in the recess only by the contact with the one or more walls of the recess.
Ohi teaches the lower end of the metal shaft is retained in the recess only by the contact with the one or more walls of the recess (figure 8 & [0070]: “interference fit” between agitator 326 and shaft 378).
	Walls and Ohi are analogous in the field of single shafted rotating agitators with mixing coming from above, operating in containers of paint. It would have been obvious to modify the agitator to shaft connection of Walls in view of Dedoes ‘052 with the interference fit connection of Ohi in order to change out different agitators for different tasks.

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action.
Applicant’s arguments, filed 22 June 2022, with respect to Claim 1 has been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774